DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed circuit breaker comprising a plurality of flexible conductors connected to the outer circumference of the inner conductor and having flexibility, and being spaced from each other in the direction of extension; a plurality of connection conductors provided inside the outer conductor and connected to second ends of the plurality of flexible conductors in one-to-one correspondence; a heat pipe has a plurality of sections each connecting a corresponding one of the plurality of connection conductors to the insulating hollow body, and the heat pipe further includes a communication path connecting portions of the heat pipe to each other to cause the plurality of sections to be in communication with each other, each of the portions being connected to a corresponding one of the plurality of connection conductors.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the heat pipe, insulating hollow body, communication path and plurality of sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Hartenstine et al, Hoefner et al, Kaufmann et al, Widmer et al, Frigiere et al, Kurth et al, Chartouni et al, Pleines et al and Matsuda are examples of switching devices comprising heating or cooling conductors configured to dissipate heat interior of the switching devices, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/               Primary Examiner, Art Unit 2833